        Case 1:16-cv-01958-CCC Document 140 Filed 01/04/19 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADAM DOBSON,                                :   CIVIL ACTION NO. 1:16-CV-1958
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
THE MILTON HERSHEY                          :
SCHOOL, et al.,                             :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 4th day of January, 2019, it appearing that circumstances

have arisen which require the parties to evaluate the continued participation of the

undersigned judicial officer in the above-captioned case, to wit:

             the undersigned’s son, Gregory B. Conner, Esquire, has
             recently commenced employment as an associate with the
             law firm of Elliot Greenleaf, P.C.; he has had no direct or
             indirect involvement in this lawsuit and has no equitable or
             other interest in its outcome; but principals and associates
             of Elliot Greenleaf, P.C., are counsel of record for both
             defendants in the above-captioned case,

and the court observing that Section 455 of Title 28 of the United States Code

governs disqualification of a district court judge, with subsection 455(b) articulating

grounds that mandate recusal even if the parties agree to waive disqualification, see

28 U.S.C. § 455(b), (e), and subsection 455(a) otherwise requiring disqualification “in

any proceeding in which [the judge’s] impartiality might reasonably be questioned,”

id. § 455(a), and the court further observing that none of the mandatory and non-

waivable provisions of subsection 455(b)— concerning a judge’s personal, financial,

or familial interest in or involvement with the lawsuit itself, a party thereto, or the
          Case 1:16-cv-01958-CCC Document 140 Filed 01/04/19 Page 2 of 4



subject matter thereof—apply in this case, but that subsection 455(a) does apply

in that reasonable minds with knowledge of all relevant facts may have cause to

question the undersigned’s impartiality, and the court having requested a private

advisory opinion from the Judicial Conference Committee on Codes of Conduct,

which was issued by the Committee on December 21, 2018, and wherein the

Committee concurs that the circumstances do not implicate the mandatory and

non-waivable conflict of interest provisions of subsection 455(b), but that it

nonetheless may be prudent, pursuant to subsections 455(a) and (e), 1 to allow

counsel the opportunity to determine whether to waive the ostensible conflict, and

the court thus concluding, in an abundance of caution, that the best and most

appropriate course is to invoke the remittal procedures set forth at subsection

455(e), which states that when “the ground for disqualification arises only under

subsection (a), waiver may be accepted provided it is preceded by a full disclosure

on the record of the basis for disqualification,” 28 U.S.C. § 455(e), it is hereby

ORDERED that:

      1.      Each party to the above-captioned case, or the party’s representative,
              shall complete the attached Disqualification Disclosure Form on or
              before Monday, January 21, 2019. The form shall be sent directly to
              the Clerk of Court, Attn: Peter Welsh, Acting Clerk of Court, and shall
              not be sent to the undersigned (via electronic filing or otherwise) or to
              other counsel.




      1
        The Committee is not authorized to render advisory opinions interpreting
federal recusal statutes or the case law interpreting them. The Committee provided
its guidance through the prism of Canon 3C of the Code of Conduct for United
States Judges, which closely tracks the language of Section 455.
 Case 1:16-cv-01958-CCC Document 140 Filed 01/04/19 Page 3 of 4



2.   On or before Friday, January 25, 2019, the Clerk shall, without
     disclosing the position of any party, inform this court whether all
     parties have consented to participation by the undersigned in this
     case.

3.   In the absence of waivers from all parties, the undersigned shall be
     disqualified from this proceeding and the matter will be reassigned to
     another judge of this court.

4.   Confidentiality in this matter is assured. All responses to this order
     will be maintained by the Clerk of Court and will not be disclosed to
     the undersigned judicial officer, nor will the undersigned be informed
     of the identity of any party who declined to waive disqualification.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner, Chief Judge
                                     United States District Court
                                     Middle District of Pennsylvania
       Case 1:16-cv-01958-CCC Document 140 Filed 01/04/19 Page 4 of 4



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADAM DOBSON,                             :   CIVIL ACTION NO. 1:16-CV-1958
                                         :
                   Plaintiff             :   (Chief Judge Conner)
                                         :
            v.                           :
                                         :
THE MILTON HERSHEY                       :
SCHOOL, et al.,                          :
                                         :
                   Defendants            :

                   DISQUALIFICATION DISCLOSURE FORM

      I, the undersigned party to the above-captioned matter, having been fully
      informed and advised of the facts disclosed by court order dated January 4,
      2019, between Chief Judge Conner’s son and the law firm of Elliot Greenleaf,
      P.C., hereby knowingly

            ____   consent

            ____   do not consent

      to Chief Judge Conner’s continued participation in this matter.


_________________________________________                 ______________
Signature of Party or Party Representative                Date


_________________________________________                 ______________
Signature of Counsel                                      Date



                               Note to Clerk of Court:
 This form shall be filed in the above-captioned matter but shall be maintained
 as confidential. If filed electronically, the form shall be filed in such a manner
 as to make it inaccessible to the court, to Chambers staff, and to other counsel.
                 Do not supply a copy of this form to Chambers.
